Exhibit 10.12
Execution Version







SECOND AMENDMENT TO CREDIT AGREEMENT
This Second Amendment to Credit Agreement (this “Amendment”) dated as of
December 7, 2015, is by and among ALARM.COM INCORPORATED, a Delaware corporation
(“Alarm”), ALARM.COM HOLDINGS, INC., a Delaware corporation (“Holdings”, and
together with Alarm, individually and collectively, jointly and severally, the
“Borrower”), the several banks and other financial institutions or entities
party hereto, including SILICON VALLEY BANK (“SVB”) (each a “Lender” and,
collectively, the “Lenders”), SVB, as the Issuing Lender and the Swingline
Lender, and SVB, as administrative agent and collateral agent for the Lenders
(in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders, the Administrative Agent, the Issuing Lender
and the Swingline Lender are party to that certain Credit Agreement dated as of
May 8, 2014, as amended by a First Amendment to Credit Agreement dated February
23, 2015 (as amended, modified, supplemented or restated and in effect from time
to time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Required Lenders and the
Administrative Agent agree to modify and amend certain terms and conditions of
the Credit Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.Capitalized Terms. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.
2.    Amendment to the definition of “Applicable Margin” in Section 1.1 of the
Credit Agreement. The definition of “Applicable Margin” in Section 1.1 of the
Credit Agreement is hereby amended and restated in full to read as follows:
“Applicable Margin”: the rate per annum set forth under the relevant column
heading below:
Consolidated Leverage Ratio
Eurodollar
Loans/Letter of Credit Fees
ABR Loans
≥ 2.00:1.00
2.50%
1.50%
≥ 1.00:1.00 but < 2.00:1.00
2.25%
1.25%
< 1.00:1.00
2.00%
1.00%


1

--------------------------------------------------------------------------------



Notwithstanding the foregoing, if the Borrower fails to deliver the financial
statements required by Section 6.1 and the related Compliance Certificate
required by Section 6.2(b), by the respective date required thereunder after the
end of any related fiscal quarter of Holdings, the Applicable Margin shall be
the rates corresponding to the Consolidated Leverage Ratio of ≥2.00:1.00 in the
foregoing table until such financial statements and Compliance Certificate are
delivered, and (b) no reduction to the Applicable Margin shall become effective
at any time when an Event of Default has occurred and is continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (y) a proper calculation
of the Consolidated Leverage Ratio would have resulted in different pricing for
any period, then (i) if the proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
automatically and retroactively be obligated to pay to the Administrative Agent,
for the benefit of the applicable Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period; and (ii) if the proper calculation of
the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower. ”
3.    Amendment to the definition of “Change of Control” in Section 1.1 of the
Credit Agreement. The definition of “Change of Control” in Section 1.1 of the
Credit Agreement is hereby amended and restated in full to read as follows:
“Change of Control”: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 35% or more of the voting Capital Stock of Holdings; (b)
[reserved]; or (c) at any time, Holdings shall cease to own and control, of
record and beneficially, directly or indirectly, 100% of each class of
outstanding Capital Stock of Alarm and each other Loan Party free and clear of
all Liens (except Liens created by the Security Documents). A public offering of
Capital Stock of the Borrower pursuant to a registration statement filed with
the SEC or any successor or similar authority shall not constitute a “Change of
Control”.”
4.    Amendment to Section 6.1 of the Credit Agreement. Section 6.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“6.1    Financial Statements. Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:

2

--------------------------------------------------------------------------------



(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of income and of cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous year, together with an unqualified opinion of certified public
accountants of nationally recognized standing and reasonably acceptable to the
Administrative Agent;
(b)    [Reserved]; and
(c)    as soon as available, but in any event not later than 45 days after the
end of each of the first three (3) fiscal quarters occurring during each fiscal
year of the Borrower, the unaudited consolidated balance sheet of Holdings and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer of the Borrower as being fairly stated in all
material respects (subject to normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.”
5.    Amendment to Section 7.8(m)(vii) of the Credit Agreement. Section
7.8(m)(vii) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“(vii) except with respect to an acquisition in which the acquisition
consideration is less than $10,000,000, delivery by the Borrower to the
Administrative Agent of (i) a description of the proposed acquisition, and (ii)
to the extent available, a due diligence package, in each case, prior to closing
of the acquisition;”
6.    Conditions Precedent to Effectiveness. This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of the Administrative Agent:
(a)    This Amendment shall have been duly executed and delivered by the
respective parties hereto. The Administrative Agent shall have received a fully
executed copy hereof.

3

--------------------------------------------------------------------------------



(b)    All necessary consents and approvals to this Amendment shall have been
obtained by the Loan Parties.
(c)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.
(d)    The Administrative Agent shall have received the fees costs and expenses
required to be paid pursuant to Section 8 of this Amendment (including the
reasonable and documented fees and disbursements of legal counsel required to be
paid thereunder).
7.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)    This Amendment is, and each other Loan Document to which it is or will be
a party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally and
equitable principals (whether enforcement is sought by proceedings in equity or
at law).
(b)    Its representations and warranties set forth in this Amendment, the
Credit Agreement, as amended by this Amendment and after giving effect hereto,
and the other Loan Documents to which it is a party are (i) to the extent
qualified by materiality, true and correct in all respects and (ii) to the
extent not qualified by materiality, true and correct in all material respects,
in each case, on and as of the date hereof, as though made on such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date).
(c)    The execution and delivery by each Loan Party of this Amendment, the
performance by such Loan Party of its obligations hereunder and the performance
of the Borrower under the Credit Agreement, as amended by this Amendment, (i)
have been duly authorized by all necessary organizational action on the part of
such Loan Party and (ii) will not (A) violate any provisions of the certificate
of incorporation or formation or organization or by-laws or limited liability
company agreement or limited partnership agreement of such Loan Party or (B)
constitute a violation by such Loan Party of any applicable material Requirement
of Law.
Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and have conducted in a commercially reasonable manner their
relationships with each Loan Party in connection with this Amendment and in
connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the

4

--------------------------------------------------------------------------------



above representations, warranties, and acknowledgements, and agrees that such
reliance is reasonable and appropriate.
8.    Payment of Costs and Expenses. The Borrower shall pay to the
Administrative Agent all reasonable costs and out-of-pocket expenses of every
kind in connection with the preparation, negotiation, execution and delivery of
this Amendment and any documents and instruments relating hereto or thereto
(which costs include, without limitation, the reasonable and documented fees and
expenses of any attorneys retained by the Administrative Agent).
9.    Choice of Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each party hereto submits to
the exclusive jurisdiction of the State and Federal courts in the Southern
District of the State of New York; provided, however, that nothing in the Credit
Agreement as amended by this Amendment shall be deemed to operate to preclude
the Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of such Agent or such Lender. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR
ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
10.    Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or by
e-mail transmission of an Adobe file format document (also known as a PDF file)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or by e-mail transmission of an Adobe file format document
(also known as a PDF file) also shall deliver an

5

--------------------------------------------------------------------------------



original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.
11.    Effect on Loan Documents.
(a)    The amendments set forth herein shall be limited precisely as written and
shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Credit Agreement or of any Loan Documents or to
prejudice any right or remedy which the Administrative Agent may now have or may
have in the future under or in connection with the Loan Documents; (b) to be a
consent to any future consent or modification, forbearance, or waiver to the
Credit Agreement or any other Loan Document, or to any waiver of any of the
provisions thereof; or (c) to limit or impair the Administrative Agent’s right
to demand strict performance of all terms and covenants as of any date. Each
Loan Party hereby ratifies and reaffirms its obligations under the Credit
Agreement and the other Loan Documents to which it is a party and agrees that
none of the amendments or modifications to the Credit Agreement set forth in
this Amendment shall impair such Loan Party’s obligations under the Loan
Documents or the Administrative Agent’s rights under the Loan Documents. Each
Loan Party hereby further ratifies and reaffirms the validity and enforceability
of all of the Liens heretofore granted, pursuant to and in connection with the
Guarantee and Collateral Agreement or any other Loan Document to the
Administrative Agent on behalf and for the benefit of the Secured Parties, as
collateral security for the obligations under the Loan Documents, in accordance
with their respective terms, and acknowledges that all of such Liens, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof. Each
Loan Party acknowledges and agrees that the Credit Agreement and each other Loan
Document is still in full force and effect and acknowledges as of the date
hereof that such Loan Party has no defenses to enforcement of the Loan
Documents. Each Loan Party waives any and all defenses to enforcement of the
Credit Agreement as amended hereby and each other Loan Documents that might
otherwise be available as a result of this Amendment of the Credit Agreement. To
the extent any terms or provisions of this Amendment conflict with those of the
Credit Agreement or other Loan Documents, the terms and provisions of this
Amendment shall control.
(b)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
(c)    This Amendment is a Loan Document.
12.    Entire Agreement. This Amendment constitutes the entire agreement between
the Loan Parties and the Lenders pertaining to the subject matter contained
herein and supersedes all prior agreements, understandings, offers and
negotiations, oral or written, with respect hereto and

6

--------------------------------------------------------------------------------



no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment. All of the terms and
provisions of this Amendment are hereby incorporated by reference into the
Credit Agreement, as applicable, as if such terms and provisions were set forth
in full therein, as applicable. All references in the Credit Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import shall mean
the Credit Agreement as amended hereby.
13.    Severability. The provisions of this Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Amendment in any jurisdiction.
[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:
ALARM.COM INCORPORATED
By: /s/ Jennifer A. Moyer    
Name: Jennifer A. Moyer    
Title: CFO    
ALARM.COM HOLDINGS, INC.
By: /s/ Jennifer A. Moyer    
Name: Jennifer A. Moyer    
Title: CFO    




ADMINISTRATIVE AGENT:
SILICON VALLEY BANK,
as the Administrative Agent
By: /s/ Will Deevy    
Name: Will Deevy    
Title: Vice President    




LENDERS:
SILICON VALLEY BANK,
as Issuing Lender, Swingline Lender and as a Lender
By: /s/ Will Deevy    
Name: Will Deevy    
Title: Vice President    




BANK OF AMERICA, N.A.,
as a Lender
By: /s/ Mary K. Giermek    
Name: Mary K. Giermek    
Title: Senior Vice President    



7